Citation Nr: 1822099	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder distinct from a personality disorder.

3.  Entitlement to service connection for a left knee disability, claimed as arthritis.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

6.  Whether new and material evidence has been received to reopen a claim for a right hip disability.



REPRESENTATION

Appellant represented by:	Stacy Penn Clark, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from August 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has bifurcated the claim relating to service connection for a psychiatric disability into two separate issues.  Specifically, the Board has recharacterized the issues the claim to reopen service connection for a personality disorder and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79  2009), aff'd, 631 F.3d 1380  (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in an unappealed June 2008 rating decision, the RO denied reopening a claim for service connection for a personality disorder, then claimed as major depressive disorder.  Subsequently, in September 2010, VA received the Veteran's claim for service connection for personality disorder and depression.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  

Therefore, the Board has determined that a new and material evidence analysis is proper for the acquired psychiatric claim (other than the originally claimed personality disorder) as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper for the newly diagnosed claim for an acquired psychiatric disorder, to include dysthymic disorder, mood disorder, and posttraumatic stress disorder (PTSD).  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Here, the Veteran's claim for service connection for PTSD, dysthymic disorder, and mood disorder was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim and does not require new and material evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and a left knee disability and whether new and material evidence has been received to reopen a claim for service connection for a low back disability, a right knee disability, and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 2008 rating decision denied service connection for a personality disorder, claimed as depression, and the Veteran did not appeal that decision or submit new evidence relating to an unestablished fact necessary to substantiate the claim within a year of being notified of this decision.

2.  The evidence received since the June 2008 rating decision does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim for service connection for a personality disorder.

CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying the Veteran's claim for service connection for a personality disorder is final.  38 U.S.C. §§ 7103(a), 7105(b) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the June 2008 decision is not new and material, and the criteria to reopen the previously denied claim for service connection for a personality disorder have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a personality disorder was most recently considered in a June 2008 rating decision.  At that time, VA declined to reopen the claim for service connection and noted that a September 2003 rating decision had previously denied service connection for this condition because a personality disorder is considered a congenital or developmental defect that is unrelated to military service and not a disability subject to service connection.  No pertinent evidence was received with respect to this claim within a year of the Veteran being notified of the denial and he did not appeal the decision.  It is therefore final.

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is set forth in 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Although there are numerous pieces of evidence that have been submitted since the Veteran's previous denial, the Board does not find that any relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the law considers a personality disorder a "defect" rather than a "disease" or "injury" for VA disability compensation purposes.  As such, a personality disorder itself cannot be service connected.  However, an additional disability resulting from a superimposed injury or disease upon a personality disorder may be eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2017); Monroe v. Brown, 4 Vet. App. 513, 14-15 (1993).  

No evidence submitted since the time of the Veteran's prior denial suggests that there is a superimposed injury or disease upon the Veteran's personality disorder.  As such, the Board does not find that the Veteran has presented new and material evidence relevant to the claim for a personality disorder.  Without new and material evidence, the claim for service connection for a personality cannot be reopened at this time.

ORDER


New and material evidence not having been received, the petition to reopen the claim for service connection for a personality disorder is denied.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's appeal must be remanded in order to allow VA to conduct additional evidentiary development.

As part of its duty to assist, the VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  Likewise, VA is obligated to obtain records from the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

Here, the Veteran was previously represented by an attorney who submitted a September 2010 statement in which she indicated that she was actively representing the Veteran in connection with a pending appeal before SSA for disability benefits.  Although the Veteran subsequently stated that he did not personally have any medical records in connection with this appeal, the Board finds that VA must ensure it has all potentially relevant records considered by SSA in connection with that appeal.

The record also indicates that the Veteran was provided a psychological examination in June 2016 in connection with his claim for service connection for an acquired psychiatric disorder.  That examiner provided an opinion regarding whether it was at least as likely as not that the Veteran's psychiatric condition was proximately due to or the result of any service-connected condition.  

Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiner who evaluated the Veteran in June 2016 provided an opinion regarding whether or not the claimed psychiatric condition was proximately due to the Veteran's service-connected left ankle arthritis, no opinion was given with respect to whether that condition had aggravated the Veteran's psychiatric disorder.  Similarly, the examination report contains no opinion with respect to the question of whether the Veteran's acquired psychiatric disorder is directly related to or was incurred in active duty service.  As such, the Board does not find that it is adequate for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records and associate them with the Veteran's claims file.  

2.  Thereafter, contact SSA and obtain a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying any such decision.  Associate any records received from SSA with the claims file.  If no records are available, a negative response should be associated with the Veteran's claims file.

3.  After completing the items above, schedule the Veteran for a psychological examination to obtain an opinion as to the nature and etiology of any acquired psychiatric disorder that has been present since the Veteran filed his claim for service connection for an acquired psychiatric disorder.  The entire claims file should be reviewed by the examiner who should also conduct any tests or studies deemed necessary.  After taking a detailed medical history and examining the Veteran, the examiner is asked to provide an opinion and complete rationale regarding the following items:

a.  For any acquired psychiatric disability other than a personality disorder that has been present since the Veteran filed his claim for service connection, is it at least as likely as not (50 percent probability or greater) that the disorder arose in or is otherwise etiologically related to the Veteran's active duty service?

b.  For any acquired psychiatric disability other than a personality disorder that has been present since the Veteran filed his claim for service connection, is it at least as likely as not (50 percent probability or greater) that the disorder is proximately due to the Veteran's service connected left ankle disability?

c.  For any acquired psychiatric disability other than a personality disorder that has been present since the Veteran filed his claim for service connection, is it at least as likely as not (50 percent probability or greater) that the disorder has been aggravated by (worsened in severity beyond the natural progression of the disease) the Veteran's service-connected left ankle disability?

4.  After ensuring compliance with the above directives, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and allow them a reasonable amount of time to respond before returning the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


